Case 9:17-cv-00050-DLC-KLD Document 236-4 Filed 04/21/21 Page 1 of 12




      Exhibit 3
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 12 of
                                                                   of 712
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 23 of
                                                                   of 712
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 34 of
                                                                   of 712
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 45 of
                                                                   of 712
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 56 of
                                                                   of 712
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 67 of
                                                                   of 712
Case
 Case9:17-cv-00050-DLC-KLD
       9:17-cv-00050-DLC-KLD Document
                              Document236-4
                                       234 Filed
                                            Filed 02/19/21
                                                  04/21/21 Page
                                                           Page 78 of
                                                                   of 712
Case
Case9:17-cv-00050-DLC-KLD
     9:17-cv-00050-DLC-KLD Document
                           Document236-4
                                    234-1 Filed
                                          Filed04/21/21
                                                02/19/21 Page
                                                         Page91of
                                                               of12
                                                                  4




      Exhibit A
alp_212: All Charges Analysis                                PAUL WEISS RIFKIND WHARTON GARRISON LLP                                                  PAGE     1
                                      Case
                                       Case9:17-cv-00050-DLC-KLD
                                            9:17-cv-00050-DLC-KLD Document
                                                                   Document236-4
                                                                            234-1 Filed
                                                                                   Filed04/21/21
                                                                                         02/19/21 Page
                                                                                                   Page10
                                                                                                        2 of 4
                                                                                                             12                                       LEAF     1
Run Date & Time: 02/19/21 12:27:11                          Work Date From : 09/01/20 Thru : 01/31/21

Client: 095544 Southern Poverty Law Center                              Resp Prtnrs: DJK                    Proforma:                                      (00077)
Matter: 00001 Southern Poverty Law Center - Tanya Gersh                    Bill Frq: T   Class: 9999 Status: NB

          A L L   T I M E                               ----- Input since 01/01/2021 ----   ----------------------      All Time   ---------------------
Emp Id Employee Name            Off    Dp   Group               Hours             Amount      Oldest       Latest               Hours           Amount

07431   Hershman, Sara           NY Lit     ASSOCIATE




Client: 095544 Southern Poverty Law Center
  Matter: 00001 Southern Poverty Law Center - Tanya Gersh
alp_212: All Charges Analysis                            PAUL WEISS RIFKIND WHARTON GARRISON LLP                     PAGE    2
                                  Case
                                   Case9:17-cv-00050-DLC-KLD
                                        9:17-cv-00050-DLC-KLD Document
                                                               Document236-4
                                                                        234-1 Filed
                                                                               Filed04/21/21
                                                                                     02/19/21 Page
                                                                                               Page11
                                                                                                    3 of 4
                                                                                                         12          LEAF    2
Run Date & Time: 02/19/21 12:27:11                      Work Date From : 09/01/20 Thru : 01/31/21

Client: 095544 Southern Poverty Law Center                           Resp Prtnrs: DJK                    Proforma:       (00077)
Matter: 00001 Southern Poverty Law Center - Tanya Gersh                 Bill Frq: T   Class: 9999 Status: NB

          A L L   T I M E    S U M M A R Y
Employee Name                  Off Dp Position                   Oldest Entry   Latest Entry          Hours

Hershman, Sara                  NY Lit   ASSOCIATE



          A L L   T I M E    D E T A I L
Employee Name         Dept   Position    Work Date Description                                           Hours




                                           12/02/20 Review and prepare papers for filing.                  1.00
                                           12/03/20 Review revised papers for filing and discuss           2.70
                                                    with M. Triana; review motion to compel papers.
                                           12/04/20 Review motion to compel and accompanying papers        1.50
                                                    and prepare for filing.


                                           12/08/20 Review motion to compel papers and discuss with        1.20
                                                    E. Strong about same.
                                           12/09/20 Communicate with team and co-counsel regarding         0.80
                                                    next steps.




Client: 095544 Southern Poverty Law Center
  Matter: 00001 Southern Poverty Law Center - Tanya Gersh
alp_212: All Charges Analysis                           PAUL WEISS RIFKIND WHARTON GARRISON LLP                    PAGE    3
                                  Case
                                   Case9:17-cv-00050-DLC-KLD
                                        9:17-cv-00050-DLC-KLD Document
                                                               Document236-4
                                                                        234-1 Filed
                                                                               Filed04/21/21
                                                                                     02/19/21 Page
                                                                                               Page12
                                                                                                    4 of 4
                                                                                                         12        LEAF    3
Run Date & Time: 02/19/21 12:27:11                     Work Date From : 09/01/20 Thru : 01/31/21

Client: 095544 Southern Poverty Law Center                         Resp Prtnrs: DJK                    Proforma:       (00077)
Matter: 00001 Southern Poverty Law Center - Tanya Gersh               Bill Frq: T   Class: 9999 Status: NB


          A L L   T I M E    D E T A I L
Employee Name         Dept   Position    Work Date Description                                        Hours




                                          12/21/20 Prepare materials for service on Anglin;            2.00
                                                   communicate with team regarding service
                                                   procedures.




Client: 095544 Southern Poverty Law Center
  Matter: 00001 Southern Poverty Law Center - Tanya Gersh
